EXHIBIT 10.2
2010-2 AMENDMENT
TO THE
STEELCASE INC.
EXECUTIVE SEVERANCE PLAN
          This 2010-2 Amendment to the STEELCASE INC. EXECUTIVE SEVERANCE PLAN
(the “Plan”) is adopted by Steelcase Inc. (the “Company”). The amendment is
effective as of December 1, 2009.
          Pursuant to Section 6 of the Plan, the Company amends the Plan as
follows:
A.
          Sections 1.37 and 1.45 are amended and replaced in their entirety with
the following:
          SECTION 1.37 “Pro Rata Bonus” shall be the amount equal to an Eligible
Employee’s annual bonus (excluding any bonuses relating to the long-term
component under the MIP or any successor plan thereto) for the year in which the
Severance occurs determined based on the actual achievement of applicable
performance targets, pro-rated for the period of the Eligible Employee’s
employment with the Company or an Affiliate during the fiscal year in which the
Severance Date occurs.
          SECTION 1.45 “Target Bonus” means with respect to calculating the
Severance Pay, the CIC Severance Pay or the CIC Pro Rata Bonus, an Eligible
Employee’s target annual bonus (excluding any bonuses relating to the long-term
component under the MIP or any successor plan thereto) for the year in which the
Severance or CIC Severance occurs; provided, that where an Eligible Employee’s
target annual bonus is expressed as a percentage of base salary, then Target
Bonus shall be calculated by multiplying such percentage immediately prior to
the Severance Date by the Eligible Employee’s Base Salary.
B.
          In all other respects, the Plan remains unchanged.
          IN WITNESS OF WHICH, the Company executes this 2010-2 Amendment to the
Plan.

             
 
          STEELCASE INC.
 
           
Dated:
  December 10, 2009   By:        /s/ Nancy W. Hickey
 
           
 
          Nancy W. Hickey
 
      Its:   Senior Vice President,
 
          Chief Administrative Officer

 